Downey, C. J.
This action was to recover the amount of a. subscription alleged to have been made by the appellant to the capital stock of the appellee, and there was judgment, in the cause, for the plaintiff.
The errors assigned are the overruling of a demurrer to the complaint, and the refusal to grant a new trial.
The learned counsel for the appellant abandon the first alleged error, but insist that the court should have granted the new trial, on account of the insufficiency of the evidence to sustain the verdict of the jury. The question was, whether the defendant had authorized the subscription to be made for him or not. It was not claimed that he had made it with his own hand, but that he had authorized it to be done. The jury found this fact against him. We have carefully examined the evidence in the record and are of the opinion that we can not disturb the judgment on this ground.
The judgment is affirmed, with five per cent, damages and costs.